Citation Nr: 1646551	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-19 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A transcript from the Veteran's October 2014 hearing with the undersigned was reviewed with the claims file.  The Board denied this claim in November 2015.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court) and the Court remanded based on a Joint Motion for Remand in July 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An addendum is needed on the direction of the joint motion for remand (JMR).  The September 2015 examiner wrote under medical history that the Veteran was seen for a left knee problem in November 1977, football injury in June 1979, and a trick or locked knee noted on 1986 and 1987 questionnaires.  The examiner continued: "while he had these problems in the service, he served another 3 years and 2 months in the Army reserves and then was not seen again for his claimed left knee conditions for about another 9 years.  He did admit that he had no medical visits or treatment related to the claimed left knee condition until about 7-8 years ago."  

The question posed to the examiner in the opinion section specifically asked about the Veteran's current diagnoses of chondromalacia, meniscal tear, and degenerative joint conditions.  The examiner then wrote that "review of the service treatment records revealed no documentation of this claimed condition during service or during the initial 15 years or so after his discharge."  He went on to say that neither he nor the prior examiner found an actual record of the specific claimed injury.  Indeed, the service treatment records show a football injury with complaint of pain in the "left flank" (not the knee) and complaints of knee problems in 1977, 1986, and 1987 without any injury reported.  Nevertheless, based on this latter part of the examination, the JMR found the September 2015 opinion inadequate as based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Accordingly, the case is REMANDED for the following action:

1. Request an opinion from the September 2015 examiner, or another appropriate examiner if that examiner is unavailable, on the Veteran's left knee claim and to address the following:

a. Is the Veteran's left knee disability, to include arthralgia, osteoarthritis, chondromalacia, and/or left knee meniscal tear, at least as likely as not related to service, including the in-service football injury? 

The Court remanded this case based on a joint motion that found the prior opinion incorrectly stated that there was no injury in service.  

Please consider the Veteran's and his former spouse's reports of injury while playing football in service and continuous symptoms, as well as, service treatment records of left knee pain in November 1977, a left-side football injury in June 1979, and trick or locked knee noted in 1986 and 1987 examination questionnaires.

The examiner should consider all relevant evidence of record and provide detailed reasons for the conclusions given.

If the requested opinions cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




